Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of US Patent 10,365,942 (hereafter ‘942) such that patent ‘942 teaches all the limitations of claims 1-20 despite a slight difference in wording (i.e. each of the plurality of tiers would have include “one or more of the plurality of tiers”; virtual machines vs. workloads).  Below is an example of how claim 1 of patent ‘942 anticipates claims 1-2.


US Patent 10,365,942
Instant Application
1. A method comprising: 
determining a performance of a multi-component application distributed across a plurality of tiers based on at least one processing resource parameter for the multi-component application; 
calculating, via a processor, an optimized utility of the multi-component application based on a cost to execute the multi-component application and the at least one processing resource parameter; and 
for each of the plurality of tiers, adjusting a number of virtual machines assigned to one or more of the plurality of tiers based at least on the calculating and 


a scaling factor for each of the plurality of tiers, wherein the adjusting comprises instantiating or powering off one or more of the virtual machines.



calculating, via a processor, an optimized utility of the multi-component application based on a cost to execute the multi-component application 


for one or more of the plurality of tiers, adjusting one or more virtual computing instances assigned to the one or more of the plurality of tiers based at least on the calculating.

2. ( Currently Amended) The method of claim 1, wherein adjusting the number of virtual computing instances assigned to the one or more of the plurality of tiers is based on a scaling factor determined for each of the plurality of tiers.



Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of US Patent 9,081,622 (hereafter ‘622) in view of US Patent 8,261,295 (hereafter ‘295).  More specifically, as to claims 1-4 and 8 of patent ‘622 teaches all the limitation of claims 1-5 and 7 aside from adjusting a number of virtual computing instances assigned to one or more of the plurality of tiers based at least on the calculating.  However, patent ‘295 teaches dynamically scaling a virtual resource requirements by adjusting the number of virtual machines [col. 13, lines 13-22].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add virtual machine as a resource of patent ‘295 to scaling of applications of patent ‘622 to achieve the predictable result of addressing the scalability concern of a system.  

As to claim 6, this claim is rejected for the same reason as claims 1-5 and 7 above with respect to claim 6 of patent ‘622.  Furthermore, the difference being claim 6 of the instant application and claim 6 of patent ‘622 claimed in a different claim hierarchy.  However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice. 

Claims 8-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 and 19-20 of patent ‘622 in view of patent ‘295 for the same reason as claims 1-5 and 7 above. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of patent ‘622 in view of patent ‘295 for the same reason as claim 6 above.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 13 of patent ‘622 in view of patent ‘295 for the same reason as claims 1-5 and 7 above.  
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 for the same reason as claims 1-7 above.  Furthermore, the difference being claims 18-19 of the instant application and claim 4 of patent ‘622 are in a different statutory category.  However, implementing claims in different category are well known in the art and would have been a matter of design choice. 
As to claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of patent ‘622 for the same reason as claim 6 above.


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8 of US Patent 9,529,637 (hereafter ‘637) in view of US Patent 8,261,295 (hereafter ‘295). More specifically, as to claims 1-4, 6 and 8 of patent ‘637 teaches all the limitation of claims 1-7 aside from adjusting a number of virtual computing instances assigned to one or more of the plurality of tiers based at least on the calculating.  However, patent ‘295 teaches dynamically scaling a virtual resource requirements by adjusting the number of virtual machines [col. 13, lines 13-22].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add virtual machine as a resource of patent ‘295 to scaling of applications of patent ‘637 to achieve the predictable result of addressing the scalability concern of a system.  
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 and 20 of patent ‘637 in view of patent ‘295 for the same reason as claims 1-7 above.  
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 13 of patent ‘637 in view of patent ‘295 for the same reason as claims 1-7 above.  
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of patent ‘637 for the same reason as claims 1-7 above.  Furthermore, the difference being claims 18-19 of the instant application and claim 4 of patent ‘637 claimed in a different statutory category.  However, implementing claims in different category are well known in the art and would have been a matter of design choice. 


Allowable Subject Matter
Claims 3, 6, 10, 13, 17 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the non-statutory double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 3, 6, 10, 13, 17 and 20.

Adjusting resource allocation as resource demand in a multi-tier application changes to maintain a utilization target (i.e. performance level) taking into consideration an application-level Service Level Objective (i.e. minimum performance level), resource entitlement (i.e. maximum resource allowed or maximum performance level), cost (i.e. current level of resource consumption) in a per application tier basis was disclosed in "AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments”.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in claims 3, 6, 10, 13, 17 and 20. 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 3, 6, 10, 13, 17 and 20 as a whole.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments” to Want et al. (hereafter Wang).
Wang was cited in applicant’s IDS filed on 7/26/19.

As to claim 1, Wang teaches the invention as claimed including a method comprising:
determining a performance of a multi-component application distributed across a plurality of tiers based on at least one processing resource parameter for the multi-component minimum performance level) of three-tier application(s) running within VM containers, abstract; Section II. Virtualized Server Environments, subsection A. Overall testbed setup; Fig. 1];
calculating, via a processor, an optimized utility of the multi-component application based on a cost to execute the multi-component application and the at least one processing resource parameter [dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO, abstract, lines 1-10; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO]; and 
for one or more of the plurality of tiers, adjusting one or more workloads assigned to the one or more of the plurality of tiers based at least on the calculating [adjustment of resource entitlement of a container changes utilization, Section III. Design of AutoParam, subsection B. Design of Auto Param, “the controller adjusts the resource entitlement (Et, t=1,2,3) to the container…at the utilization target”].
 
As to claim 2, Wang teaches the invention as claimed including wherein adjusting the number of workloads assigned to the one or more of the plurality of tiers is based on a scaling factor determined for each of the plurality of tiers [adjusting size of VM containers; each 

As to claims 4-5, these claims are rejected for the same reason as claim 1 above.

As to claim 7, Wang teaches the invention as claimed including wherein the performance is based on at least one of a latency and a throughput of the multi-component application [Section III. Design of AutoParam, subsection B. 1) Resource utilization is under control in the innermost layer, but the targets need to be decided automatically, “adaptive controller resulted in lower response time and higher throughput”]. 

As to claims 8-9, 11-12 and 14, these claims are rejected for the same reason as claims 1-2, 4-5 and 7 above.  In addition, Wang teaches physical computer, virtualization thereof, and AutoParam tool in performing the functions of determine, calculate and adjust [Section I. Introduction].

As to claims 15-16 and 18-19, these claims are rejected for the same reason as claims 8-9, 11-12 and 14 above.
 
Response to Arguments
Applicant's arguments filed on 1/11/21 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Request to hold double patenting rejection(s) in abeyance.
Examiner respectfully traversed Applicant's remarks:

As to point (a), double patenting rejection(s) is/are maintained.  Furthermore, in the absence of a rebuttal on prior art rejection under 35 USC 102(a)(1) the rejection is also being maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/ Primary Examiner, Art Unit 2199